 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   DAVID LEONARD JOHNSON,                             Case No.: 19cv1673-LAB (KSC)
12                                    Petitioner,
                                                        ORDER REQUIRING PARTIES TO
13   v.                                                 COMPLY WITH DEADLINES
14   MARION SPEARMAN, Warden,
15                                  Respondent.
16
17         On April 7, Magistrate Judge Karen Crawford issued her report and
18   recommendation. Any objections were required to be filed by May 8, 2020, and any reply
19   to the objections no later than May 22. At present, the Clerk’s office is physically
20   inaccessible because of restrictions related to the COVID-19 pandemic, though documents
21   may be still be filed by mail or electronically. These deadlines take into account the present
22   situation, and the parties should continue to comply with them regardless of whether the
23   Clerk’s office continues to be physically inaccessible.
24         The case is not stayed. If compliance with the deadlines becomes impractical or
25   impossible, the parties should seek an extension by ex parte motion, which must explain
26   why an extension is needed.
27   ///
28   ///

                                                    1
                                                                                 19cv1673-LAB (KSC)
 1         Failure to file objections within the specified time may waive the right to raise those
 2   objections on appeal. See Martinez v. Ylst, 951 F.2d 1153, 1156 (9th Cir. 1991).
 3         IT IS SO ORDERED.
 4   Dated: April 8, 2020
 5                                              Hon. Larry Alan Burns
                                                United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                                19cv1673-LAB (KSC)
